Applicant argues

    PNG
    media_image1.png
    481
    704
    media_image1.png
    Greyscale


Examiner’s Response
	All the claim states about registering is “
    PNG
    media_image2.png
    25
    464
    media_image2.png
    Greyscale
”.  The claim does not require any particular type of registration, as applicant alleges.
	As per the argument,  “nothing about that supposed inherent requirement means that portions of the data used for registration are different than portions used for comparison, as claimed.”, Passmore’s metric is voxel-wise difference, therefore all portions of the volumetric data and comparison data are used; whereas conventional registration requires only keypoints (such as edges, features, subset of  pixels etc..) , therefore only a limited portions of the volumetric data and comparison data are used.    Thus, portions of the data used for registration are different than portions used for comparison.

Applicant argues

    PNG
    media_image3.png
    14
    707
    media_image3.png
    Greyscale

Examiner’s Response:
	The intended use for the registration is not explicitly claimed.  Furthermore, the rejection is clear that the registration is used to determine the metric.  But applicant is also correct that this is also an registration for overlaying images.  So the reference has at least two different registering steps.

Applicant argues


    PNG
    media_image3.png
    14
    707
    media_image3.png
    Greyscale

Examiner’s Response
	Applicant is correct in that one doesn’t necessarily need to align images in order to overlay them.  But the resultant output is not as useful (or not useful at all).  Passmore doesn’t explicitly show not registering the images.  There is no obvious reason to not register them.  Nevertheless the rejection is clear the registering step is used to determine the metric.

Applicant argues

    PNG
    media_image3.png
    14
    707
    media_image3.png
    Greyscale

Examiner’s Response
	The Examiner disagrees.  A POSITA recognizes that all image registration techniques require “keypoints”.  There doesn’t need to be explicit support, when there is inherent and/or implicit support.  Nevertheless the rejection is clear the registering step is used to determine the metric, not the overlaying step Applicant is arguing.

Applicant argues

    PNG
    media_image4.png
    239
    700
    media_image4.png
    Greyscale

Examiner’s Response
The Examiner disagrees.  The Examiner is sure, Applicant can conjure up an outlier example of desiring a misalignment during registration.  But why would anyone do that in the Passmore reference.  To make things less accurate?  To trick the user into making things appear worse than they actually are?    As noted before the registration is used to align two volumes in order to determine the difference (change) in values.  Not the overlay function.  Even if it were to map to the overlay function, the rejection would still be valid.  Even if one wants a misaligned registration, one still needs to determine a correct registration.

Applicant argues

    PNG
    media_image5.png
    211
    704
    media_image5.png
    Greyscale

Examiner’s Response
See the combination statement (top of pg. 5) in claim 1, which shows displaying the trend of the metric of Jai in the form of a 2d map as shown by Kotoku.  Hence each  pixel value in Kotokus 2d map represents the value of the metric in Jai.


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662